Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
3.	Claims 1-20 are pending.
4.	Claims 1, 5, 7, 10, 12, 14 and 17-19 are amended.

Allowable Subject Matter
5.	Claims 1-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
In view of the Amendments/Remarks filed 10/19/2021, examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “pin, to the one of the plurality of first switch devices that is directly connected to one of the plurality of target devices that is in the session with the one of the plurality of initiator devices that is directly connected to that second switch device and in response to that one of the plurality of first switch devices being directly connected to the one of the plurality of target devices in the session with the one of the plurality of initiator devices that is directly connected to that second switch device, a second switch device port on that second switch device to that one of the plurality of first switch devices; forward, as part of the load balancing operations performed by the link aggregation group and based on the pinning of the second switch device port on that second switch device, packets to the one of the plurality of first switch devices to which the second switch device port is pinned; and prevent, via the load balancing operations performed by the link aggregation group and based on the pinning of the second switch device port on that second switch device, packets from being forwarded to another of the plurality of first switch devices that is directly connected to an other of the Page 3 of 19U.S. App. No.: 16/439,515Customer No. 182140 plurality of target devices that is not in the session with the one of the plurality of initiator devices that is directly connected to that second switch device”, in combination with other recited limitations in amended independent claims 1, 7 and 14.
Dependent claims 2-6, 8-13 and 15-20 are allowable based on their dependencies of amended independent claims 1, 7 and 14.

Any additional references cited along with this Notice of Allowance is further silent on motivation to combine such features and functionality and are provided as showing background information with respect to the state of the art as it pertains to the applicants' invention and fails to teach or suggest, alone or in combination, the limitations of claims presented; therefore, the patent application is deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.		The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for 
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Dayton Lewis-Taylor/					
Examiner, Art Unit 2181

/Farley Abad/               Primary Examiner, Art Unit 2181